Citation Nr: 0033627	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  91-15 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of C6-7 spondylosis with anterior and 
intervertebral body fusion and bilateral upper extremity 
radiculopathy, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel
INTRODUCTION

The veteran served on active duty from January 1967 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  In August 
1999, the Board remanded the issue of the timeliness of the 
veteran's substantive appeal.  In a September 1999 letter, 
the RO informed the veteran that his appeal was not timely. 

In November 2000, the President of the United States signed 
into the Veterans Claims Assistance Act of 2000.  In light of 
this new law, the RO is invited to revisit the August 2000 
decision which denied, as not well-grounded, the claim of 
entitlement to service connection for a hiatal hernia, a 
thyroid disorder, an esophageal disorder, angioedema, and a 
low back disorder. 


FINDINGS OF FACT

1.  In July 1996, the RO issued a decision that granted an 
increased rating of 40 percent for a service-connected 
cervical spine disability. 

2.  Notice of the RO's decision and information concerning 
the veteran's appellate rights were sent to him in a letter 
dated in July 1996. 

3.  A notice of disagreement was received in February 1997. 

4.  A supplemental statement of the case was issued on August 
26, 1998.  

5.  The veteran did not file a substantive appeal with the RO 
within 60 days after the issuance of the supplemental 
statement of the case in August 1998.


CONCLUSION OF LAW

A timely substantive appeal to the RO's July 1996 grant of an 
increased rating for a service-connected spine disability, 
was not filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.202, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200 (2000) (emphasis added).  A Substantive Appeal 
consists of a properly completed VA Form 9, "Appeal to Board 
of Veterans' Appeals," or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (2000). 

In this case, there is no dispute that an appeal was 
initiated in February 1997 when the veteran's representative 
filed a statement in support of the veteran's claim (VA Form 
646) disagreeing with the RO's July 1996 decision which 
assigned a 40 percent rating for the veteran's service-
connected cervical spine disability.  However, the issue here 
is whether or not a substantive appeal was timely filed. 

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(b) (2000).  

Here, the RO issued a "supplemental" statement of the case in 
August 1998, more than a year after the RO's July 1996 
assignment of a 40 percent rating.  However, a timely 
substantive appeal was not filed within 60 days of the 
issuance of the August 1998 "supplemental" statement of the 
case.  As noted in the August 1999 remand, the Board found 
that although the veteran testified before the undersigned in 
June 1999, that testimony cannot serve as a timely 
substantive appeal because the hearing took place over 60 
days after the issuance of the August 1998 "supplemental" 
statement of the case, and in any event a substantive appeal 
must be filed with the RO.  38 U.S.C.A. § 7105(b)(1).

In accordance with the Board's August 1999 remand, the RO 
issued notice of the veteran's failure to file a timely 
substantive appeal and informed him of his right to submit 
argument, evidence or comment, as well as his opportunity to 
request a hearing.  In response, the veteran submitted a 
statement dated in October 1999.  In that statement, the 
veteran only addressed the matter of the filing of the notice 
of disagreement once he became aware of the July 1996 rating 
action.  He did not offer any commentary, evidence or 
argument with regard to the substantive appeal.  He did not 
request a hearing.  A supplemental statement of the case on 
the issue of timeliness of the filing of a substantive 
appeal, was issued in June 2000. 

Based on the above, the Board finds that the veteran did not 
file a timely substantive appeal.  He was fully informed of 
the time limits and methods for filing a substantive appeal.  
Unfortunately, he failed to file one within the deadlines 
prescribed by law.  If an appellant fails to complete an 
appeal within the required time, it is incumbent upon the 
Board to reject the application for review on appeal.  This 
is not a matter within the Board's discretion; the timeline 
standards for filing appeals to the Board are prescribed by 
law.  These requirements are stated specifically in 
38 U.S.C.A. § 7105; and under the provisions of 38 U.S.C.A. 
§ 7108 (West 1991), if there is a failure to meet these 
requirements, "[a]n application for review on appeal shall 
not be entertained."  Furthermore, the United States Court of 
Appeals for Veterans Claims, after acknowledging that the 
timeline standards are clear and  unambiguous, has held that 
in the absence of a timely substantive appeal the proper 
action for the Board is to dismiss the claim.  Roy v. Brown, 
5 Vet. App. 554 (1993).  The appeal must therefore be 
dismissed.


ORDER

The appeal is dismissed.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 

